SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
30
KA 10-00288
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

WILBERT WILSON, JR., DEFENDANT-APPELLANT.


RONALD C. VALENTINE, PUBLIC DEFENDER, LYONS (DAVID M. PARKS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

RICHARD M. HEALY, DISTRICT ATTORNEY, LYONS (CHRISTOPHER BOKELMAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wayne County Court (Stephen R.
Sirkin, J.), rendered May 15, 2009. The judgment convicted defendant,
upon his plea of guilty, of course of sexual conduct against a child
in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   February 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court